                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


BRIAN CLIFFORD CASH,                          )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )         Case No. CIV-18-01189-PRW
                                              )
ANDREW M. SAUL, Commissioner                  )
of the Social Security Administration,        )
                                              )
                     Defendant.               )


                                         ORDER

       Plaintiff, Brian Clifford Cash, instituted this action seeking judicial review of the

Defendant Commissioner’s final decision denying his application for disability insurance

benefits under Title II of the Social Security Act, 42 U.S.C. § 423. Consistent with 28

U.S.C. § 636(b)(1)(B), the case was referred to U.S. Magistrate Judge Gary M. Purcell,

who has issued a Report and Recommendation (Dkt. 25) recommending that the

Commissioner’s decision be reversed and remanded for further administrative proceedings.

       The parties were advised of their right to object to the Report and Recommendation

(Dkt. 25) by December 24, 2019. No objections have been filed as of this date. Having

failed to object, the parties have waived their right to appellate review of the factual and

legal issues addressed in the Report and Recommendation (Dkt. 25). 1 Accordingly, the


1
 United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996); cf.
28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which
objection is made.”).

                                             1
Court ACCEPTS the Report and Recommendation in accordance with § 636(b)(1),

REVERSES the Commissioner’s decision, REMANDS the matter for further

administrative proceedings consistent with the Report and Recommendation (Dkt. 25), and

ORDERS that judgment issue forthwith in accordance with the provisions of sentence four

of 42 U.S.C. § 405(g).

      IT IS SO ORDERED this 3rd day of February, 2020.




                                          2
